Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Invention I, Claims 1-22 and 25-27 in the reply filed on April 14, 2021 is acknowledged.  Claims 23, 24, and 28-33 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, with there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 14, 2021.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDSs) filed October 3, 2019 and March 2, 2021 fail to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
For the October 3, 2019 IDS, the following references were not submitted:
EP 2704961,
WO 2015061892,
WO 2016026796,
JP 2007-176553, and 
CA 2717859.


They have been placed in the application file, but the information referred to therein has not been considered.
Title
The title of the invention “Closure” is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 and 25-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thompson (4,899,898).
Re Claim 1, Thompson – a closure for a container – discloses a closure for sealingly closing a neck opening of a container [Fig. 1, Col. 3 Lines 23-25], the closure comprising a tubular body [11] having a closed end [10] and an open end and an annular tamper evidence band [13] frangibly connected to the open end of the body, the tamper evidence band comprising a plurality of retaining cams [16] each protruding from its inner surface and having a lead-in ramp for engaging, in use, the flange of a container neck as the neck is introduced into the open end of the body and a stop [38] for engaging the flange to separate the tamper evidence band from the body when the closure is subsequently removed from the container, wherein the lead-in ramp of at 

    PNG
    media_image1.png
    213
    418
    media_image1.png
    Greyscale

	Re Claim 2, Thompson discloses the recess is in a central portion of the lead-in ramp to define two or more spaced ramp portions for contacting the flange of the container neck [Fig. 12].
	Re Claim 3, Thompson discloses at least part of the recess between the ramp portions is contiguous or flush with the inner surface of the tamper evidence band [Fig. 12].
	Re Amended Claim 4, Thompson discloses the stop faces the closed end and spans the spaced ramp portions [Fig. 12].
	Re Claim 5, Thompson discloses the at least one cam is substantially U-shaped, each ramp portion comprising a ramp surface sloped toward an open end of the tamper evidence band for contacting the flange of the container neck and the stop having a substantially radial surface spanning the spaced ramp portions for engaging the flange [Fig. 12].

	Re Claim 7, Thompson discloses the recess comprises a scalloped-out portion formed by removing molding material from the cam [Fig. 12].
Re Amended Claim 25 and Claims 26-27, Thompson discloses a mold stack [32 and 33] comprising a plurality of mold inserts which, when in a molding configuration for a mold and a molding system [Col. 3 Line 51 to Col. 4 Line 29], together describe a molding cavity for molding a closure for sealingly closing a neck opening of a container [Fig. 1, Col. 3 Lines 23-25], the closure comprising a tubular body [11] having a closed end [10] and an open end and an annular tamper evidence band [13] frangibly connected to the open end of the body, the tamper evidence band comprising a plurality of retaining cams [16] each protruding from its inner surface and having a lead-in ramp for engaging, in use, the flange of a container neck as the neck is introduced into the open end of the body and a stop [38] for engaging the flange to separate the tamper evidence band from the body when the closure is subsequently removed from the container, wherein the lead-in ramp of at least one of the retaining cams has a recess therein [the unnumbered space between the cam 16 and the stop 38, Fig. 12].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Thompson as applied to Claim 1 above in view of Sadiq et al. (2012/0091138).
Re Amended Claim 8, Thompson discloses the claimed invention according to Claim 1 above; further, Thompson discloses a top wall [10] describing the closed end and an annular side wall [11] depending from the top wall and describing the open end of the body, the side wall comprising threads [12].
Thompson does not expressly disclose the sidewall comprising threads including two or more turns each having a plurality of interruptions to form axial venting passages, wherein one of the turns includes an uninterrupted portion aligned axially with an interruption in another of the turns.  However, Sadiq – a plastic closure with enhanced performance – discloses a container with threads [Sadiq, 16], in which the side wall comprising threads including two or more turns each having a plurality of interruptions [Sadiq, 18] to form axial venting passages [Sadiq, Paragraph 46], wherein one of the turns includes an uninterrupted portion aligned axially with an interruption in another of the turns [Sadiq, Fig. 3].  The Applicant believes the claimed invention has an improvement over the prior art, when the prior art already discloses a thread formation in which an uninterrupted portion is aligned with an interruption.  See MPEP 2143 (I)(C).  One of ordinary skill would be able to modify the thread formation of the Thompson closure to have a thread formation with interruptions aligned with uninterrupted portions, .

    PNG
    media_image2.png
    337
    631
    media_image2.png
    Greyscale

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson in view of Sadiq as applied to claim 8 above, and further in view of King (2006/0108316).
Re Claim 9, the Thompson and Sadiq combination does not expressly disclose that the top wall comprises an abutment depending therefrom and having an abutment surface for abutting against a top surface of the container neck.  However, King – a plug seal for a cap – discloses the top wall comprises an abutment [King, 24 and 28] depending therefrom and having an abutment surface [King, 27 and 30] for abutting against a top surface of the container neck [King, Paragraph 50].  The Applicant believes the claimed invention has an improvement over the prior art, when the prior art already discloses an abutment with and abutment surface for sealing.  One of ordinary 
Re Claim 10, Thompson in view of Sadiq in view of King discloses the claimed invention according to Claim 9 above; further, the combination discloses the abutment comprises a plurality of projections [King, 24 and 28] depending from and spaced circumferentially about the top wall, each projection providing part of the abutment surface [King, Fig. 6].
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Allowable Subject Matter
Claims 11-22 are objected to as being dependent upon rejected base claims 1 and 9 above respectively. These claims would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Re Amended Claim 11, the prior art discloses most of the claimed invention.  However, the prior art does not expressly disclose the intermediate wall comprising an annular step having a first, axial portion depending from the periphery of the top wall 
Re Amended Claim 18, the prior art discloses most of the claimed invention.  However, the prior art does not expressly disclose an extension described from the abutment surface to the top of the top wall and an effective closure height described from the base of the side wall to the top of the top wall, wherein the extension is at least 10% of the effective closure height.
Re Claim 22, the prior art discloses most of the claimed invention.  However, the prior art does not expressly disclose the intermediate wall comprising an annular step having a first, axial portion depending from the periphery of the top wall and a second, radial portion joining the lower edge of the first portion to the annular side wall and comprising a plurality of projections depending therefrom and spaced circumferentially thereabout which together provide an abutment surface for abutting against a top surface of the container neck.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HICKS whose telephone number is (571)270-1893.  The examiner can normally be reached on Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT J HICKS/Primary Examiner, Art Unit 3736